Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 3, 2019

                                      No. 04-18-00484-CR

                                  David Asa VILLARREAL,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR0549
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
         On June 10, 2019, we struck appellant’s brief and ordered appellant to file an amended
appellant’s brief in compliance with Texas Rule of Appellate Procedure 38.1. However, on June
19, 2019, appellant filed a supplemental brief rather than an amended brief as ordered. In the
interest of justice, we withdraw the order of June 10, 2019, and will consider both the original
brief filed by appellant on June 3, 2019, as well as the supplemental brief filed on June 19, 2019.



                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court